Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him, after a jury trial, of robbery in the first degree, grand larceny in the fourth degree and criminal possession of a weapon in the third degree. There is no merit to the contention that defendant was denied effective assistance of counsel. Most of the alleged errors in eliciting or in failing to object to hearsay or bolstering testimony can be attributed to trial strategy regarding a misidentification defense "and cannot be characterized as ineffective assistance of counsel” (People v Jackson, 52 NY2d 1027, 1029; see also, People v Greene, 160 AD2d 726, lv denied 76 NY2d 789). Defense counsel effectively engaged in pretrial discovery and hearings and pursued a viable misidentification defense at trial, developing inconsistencies in witness identification and testimony concerning the robbery itself. In our view, defense counsel provided meaningful representation (see, People v Satterfield, 66 NY2d 796; People v Kroemer, 204 NY2d 1017, lv denied 84 NY2d 828, 1012). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J.—Robbery, 1st Degree.) Present— Pine, J. P., Lawton, Fallon, Balio and Davis, JJ.